EXHIBIT 32 Certification of Chief Executive Officer and Chief Financial Officer of Anchor Bancorp Pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 The undersigned hereby certify, in their capacity as an officer of the Company, pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 and in connection with this Quarterly Report on Form 10-Q, that: 1. the Report fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934, as amended; and 2. the information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company as of the dates and for the periods presented in the financial statements included in the Report. /s/Jerald L. Shaw /s/Terri L. Degner Jerald L. Shaw Terri L. Degner President and Executive Vice President and Chief Executive Officer
